This action was tried at February Term, 1895, of the court below, and the case on appeal was settled by the Judge in May, 1895. There was ample time to have had the necessary parts of the record printed, even after the appeal was docketed in this Court, though it might readily have been printed and sent up with the transcript. The appellants chose, however, to put off till almost the very last minute the printing of the record, and if in so doing the unexpected delay in the mail prevented the printing, the appellants, and not the innocent appellees, must suffer from the consequences of the risk thus assumed. The appellees were here by counsel to argue the cause when reached, and as the Court would not permit this to be done on the manuscript record, the appellees had a right upon motion to elect to dismiss the appeal in preference to a continuance Stevens v.Koonce, 106 N.C. 255. The motion to reinstate cannot be       (242) granted. A little attention to business in proper time is always more effectual than a great deal of attention to it after it is too late. The other parties have the right not to be again called on to give attention to the matter after "the day had in the court."
Motion denied.